Exhibit 10.3


THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT


This Third Amendment to Employment Agreement (“Third Amendment”) is effective as
of May 10, 2005 (the “Amendment Effective Date”), unless otherwise stated
herein.


    WHEREAS, effective June 21, 2003, ICO, Inc., a Texas corporation, and its
subsidiaries and affiliates ("Employer"), and Christopher N. O’Sullivan
("Employee") entered into an Employment Agreement (“Agreement”); and


    WHEREAS, the Agreement was amended by an amendments dated July 9, 2003 (the
“First Amendment”), and August 16, 2004 (the “Second Amendment), and the parties
desire to further amend the Agreement via this Third Amendment, as set forth
herein.


    NOW, THEREFORE, Employer and Employee agree as follows:


1.   All capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Agreement.


2.   Employer and Employee hereby agree that Employee’s employment shall be
terminated, effective as of June 1, 2005. Employee acknowledges that upon
termination of his employment, all future benefits for which Employee would be
eligible shall cease and terminate, and Employee shall be entitled to the
following (and no other payments): (i) pro rata Base Salary through the date of
such termination; and (ii) any other payments that may be payable pursuant to
the terms of Employer's employee benefit plans in which Employee is a
participant.


    IN WITNESS WHEREOF, Employer and Employee have duly executed this Second
Amendment in multiple originals, to be effective on the date set forth above.


    ICO, Inc.
    


            BY:
/s/ W. Robert Parkey, Jr.
 
W. Robert Parkey, Jr.
 
Chief Executive Officer
            Date:
May 10, 2005


 
    EMPLOYEE:   
 

    BY:
/s/ Christopher N. O'Sullivan
 
Christopher N. O'Sullivan
            Date:
May 10, 2005



